Case 1:19-cr-00264-WJM Document 139-4 Filed 07/26/21 USDC Colorado Page 1 of 3




           EXHIBIT 4
             Case 1:19-cr-00264-WJM Document 139-4 Filed 07/26/21 USDC Colorado Page 2 of 3

 U.S. Department of Justice                                                     Report of Investigation
 Bureau of Alcohol, Tobacco, Firearms and Explosives


 Title of Investigation:                                                                          Investigation Number:                      Report Number:
 SPIKES, Timothy (Gangster Disciple)/MONTOYA, Sylvia                                              788055-19-0058                                                    19




SUMMARY OF EVENT:

CONVERSATION WITH DENVER POLICE DEPARTMENT SERGEANT FOSTER: On July 23, 2021, ATF
SA Pound and AUSA Rangel had a conference telephone call with Denver Police Department (DPD) Sergeant
(Sgt) Foster regarding allegations made by defense counsel pertaining to the ongoing criminal case against
Timothy SPIKES and Sylvia MONTOYA.

NARRATIVE:

    1. On July 23, 2021, ATF SA Pound and AUSA Rangel had a conference telephone call with Denver Police
       Department (DPD) Sergeant (Sgt) Foster regarding allegations made by defense counsel pertaining to the
       ongoing criminal case against Timothy SPIKES and Sylvia MONTOYA.

    2. On July 22, 2021, SA Pound was made aware of an email sent to AUSA Rangel by defense counsel J.
       Jackson where Jackson advised AUSA Rangel that the defense was aware of the fact that Sgt. Foster was
       in a romantic/live in relationship with GEO employee Brigitte Dolan.

    3. Jackson went on to allege in the email to AUSA Rangel that SPIKES was claiming that Dolan visited SPIKES
           “repeatedly” and during the “repeated” visits would ask SPIKES about SPIKES’ criminal case and relationship
           with SPIKES’ co-defendant MONTOYA. Jackson further alleged to AUSA Rangel that defense believed
           Dolan as well as other GEO employees could potentially access the GEO portal remotely; from outside
           locations, including inmate phone calls.

    4. AUSA Rangel and SA Pound called Sgt. Foster on July 23, 2021 based on the email sent by Jackson. The
       following is a summary of the conversation had with Sgt. Foster and is not meant to be and in no way represents
       a word-by-word transcription of the conversation had between DPD Sgt. Foster, SA Pound and AUSA Rangel.

    5. During the conversation, Sgt. Foster stated that Dolan was a civilian investigator at GEO whose primary job at
       GEO was to conduct investigations related to the Prison Rape Elimination Act (PREA).

    6. Sgt. Foster stated that when Sgt. Foster learned from SA Pound in 2019 that SPIKES was being detained
       pending trial and was being housed at GEO, Sgt. Foster immediately told Dolan that Dolan should avoid any

 Prepared by:                                     Title:                                                 Signature:                                                  Date:
 Matthew F. Pound                                 Special Agent, Denver IV (Intelligence) Field                           Digitally signed by Matt Pound
                                                                                                                          DN: cn=Matt Pound, o=ATF, ou=Denver

                                                  Office
                                                                                                                          IV, email=matthew.pound@atf.gov,
                                                                                                                          c=US
                                                                                                                          Date: 2021.07.23 16:33:45 -06'00'


 Authorized by:                                   Title:                                                 Signature:                                                  Date:
 Jeffrey C. Russell                               Group Supervisor, Denver IV (Intelligence) Field
                                                                                                                           Digitally signed by Jeffrey Russell
                                                                                                                           DN: cn=Jeffrey Russell, o=ATF, ou=ATF-
                                                                                                                           Denver Group Iv,
                                                  Office                                                                   email=jeffrey.russell@atf.gov, c=US
                                                                                                                           Date: 2021.07.23 16:39:27 -06'00'

 Second level reviewer (optional):                Title:                                                 Signature:                                                  Date:
 David S. Booth                                   Special Agent in Charge, Denver Field Division


                                                                      Page 1 of 2                                                        ATF EF 3120.2 (10-2004)
                                                                                                                                         For Official Use Only
               Case 1:19-cr-00264-WJM Document 139-4 Filed 07/26/21 USDC Colorado Page 3 of 3
Title of Investigation:                                                        Investigation Number:    Report Number:
SPIKES, Timothy (Gangster Disciple)/MONTOYA, Sylvia                            788055-19-0058                      19


            and all contact with SPIKES due to their being a conflict of interest but if Dolan did have any contact with
            SPIKES to ensure that there was another person present with Dolan.

      7. Sgt. Foster went on to state that Sgt. Foster never told Dolan about the investigation with SPIKES and
         MONTOYA to include the arrest of SPIKES and MONTOYA and that Dolan only became aware of the
         investigation when Dolan saw the media stories related to SPIKES and MONTOYA who at the time of arrest
         was employed as a Deputy for the Denver Sheriff’s Department. Foster continued that Foster never discussed
         any details of the case with Dolan but did advise Dolan to inform Dolan’s chain of command after finding out
         that SPIKES was being housed in GEO of Sgt. Foster’s involvement in the case. Foster advised that Dolan did
         in fact inform her chain of command to include Sandra Minker and the GEO Warden that Dolan could not have
         contact with SPIKES.

      8. Sgt. Foster told SA Pound and AUSA Rangel that as far as Sgt. Foster knew, with Dolan being a civilian
         employee, Dolan was not allowed to be inside of any of the GEO pods by herself and that there should have
         been an officer present with Dolan during any visit Dolan would have had with SPIKES if any did actually
         exist. Sgt. Foster continued that if Dolan did have any professional contact with SPIKES inside of GEO, Sgt.
         Foster would not know about it and Sgt. Foster did not have any knowledge if Dolan had any PREA
         investigations involving SPIKES.

      9. After being terminated by GEO in 2021, Dolan told Sgt. Foster that Dolan had never accessed or listened to any
         attorney/client privileged calls involving SPIKES and his attorney. Dolan told Sgt. Foster that there are
         problems with the GEO inmate phone system that GEO has failed to correct. It should be noted, per Sgt. Foster,
         that Dolan is actively appealing Dolan’s termination with GEO and has in fact hired an attorney to represent
         Dolan in this ongoing matter.

      10. Sgt. Foster went on to say that Sgt. Foster absolutely did not ever solicit Dolan to contact SPIKES in person and
          in fact did the opposite and told Dolan to stay away from SPIKES. Sgt. Foster said that Sgt. Foster absolutely
          did not ever obtain, access the GEO system or listen to any calls involving SPIKES at any point, furthering his
          own point by telling SA Pound and AUSA Rangel that there would be no need to obtain or listen to any jail
          calls in 2020 because all the evidence needed in the criminal case on SPIKES was already obtained through the
          investigation which ended with the arrest of SPIKES in May of 2019.

      11. During the conversation it was mentioned that defense has accused Sgt. Foster of contacting SPIKES in public,
          prior to SPIKES’ incarceration, and telling SPIKES that Sgt. Foster would get SPIKES and that Sgt. Foster
          “does not lose”. Sgt. Foster denied that this statement was ever made to SPIKES. Sgt. Foster told SA Pound
          and AUSA Rangel that a conversation in a public place did in fact take place with SPIKES prior to SPIKES’
          incarceration but Sgt. Foster actually told SPIKES that SPIKES was an intelligent young man that could do
          good things with SPIKES’ life however SPIKES apparently did not want to change SPIKES’ lifestyle.




                                                            Page 2 of 2                                ATF EF 3120.2 (10-2004)
                                                                                                       For Official Use Only
